Citation Nr: 0901901	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connected chronic lumbosacral strain, rated as 10 
percent disabling prior to January 26, 2006.

2. Entitlement to an increased disability evaluation for 
service-connected chronic lumbosacral strain, rated as 20 
percent disabling on and after January 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver Colorado, which granted service connection for the 
veteran's chronic lumbosacral strain and assigned a 10 
percent evaluation, effective October 31, 2003.  In a January 
2008 supplemental statement of the case (SSOC), a 20 percent 
rating was assigned, effective January 26, 2006.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 20 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review. 

In his January 2006 VA Form 9, the veteran requested a 
teleconference hearing at a local VA office before a member 
of the Board.  A hearing was scheduled for July 2008.  
However, the veteran failed to appear for the hearing.  As 
the claims file contains no request for postponement prior to 
the date of the hearing nor has the veteran attempted to show 
good cause for his failure to appear, the Board will consider 
the veteran's request for a hearing as withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 26, 2006, the veteran's chronic 
lumbosacral strain did not result in forward flexion of the 
thoracolumbar spine of less than 60 degrees; the combined 
range of motion for the thoracolumbar spine of less than 120 
degrees; muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, abnormal kyphosis; or, intervertebral disc 
syndrome.

2. On and after January 26, 2006, the veteran's chronic 
lumbosacral strain has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or, 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's chronic lumbosacral strain 
have not been shown for the period prior to January 26, 2006.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2008).

2. T he criteria for a disability rating in excess of 20 
percent for the veteran's chronic lumbosacral strain have not 
been shown for the period on and after January 26, 2006.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 - 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim. 38 C.F.R. § 3.159, as amended, 73 
Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for a chronic lumbosacral strain.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the veteran's claim for service connection was ultimately 
granted, the Board also finds that VA does not run afoul of 
the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A.  § 5103A.  The veteran's service 
medical records and VA treatment records are on file and were 
reviewed by both the Board and the RO in connection with the 
veteran's claims.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in 
September 2004 and in April 2006 to evaluate his chronic 
lumbosacral strain.

The Board acknowledges the veteran's accredited 
representative's argument in the January 2009 Appellant's 
Brief that the September 2004 VA examination was inadequate 
for rating purposes because the veteran's claims file was not 
present for the examination.  The representative is correct 
in asserting that 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history.  However, 
the Board notes that after the September 2004 VA examination, 
service connection for the veteran's chronic lumbosacral 
strain was granted, and therefore any error with regards to 
evaluating the veteran's chronic lumbosacral strain in 
relation to its history is non-prejudicial.  Furthermore, the 
veteran's claim involves staged ratings.  The September 2004 
VA examination was used to assign the veteran's initial 
rating, which was in effect from October 31, 2003 to January 
26, 2006.  As will be discussed in more detail below, where a 
veteran appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, the Board finds that the 
September 2004 VA examination is most probative of the degree 
of disability existing at the time the initial rating was 
assigned, and as such remanding the veteran's claim to obtain 
a new VA examination would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Under 38 C.F.R. § 4.71a, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine.......................................
....................................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.....50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine.......................................
............................................
....40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine 
...................30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis....................................
............................................
.20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height......................................
............................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left and 
right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for 
each component of spinal motion provided in 
this note are the maximum that can be used 
for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, 
the range of motion of the spine in a 
particular individual should be considered 
normal for that individual, even though it 
does not conform to the normal range of 
motion stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

With incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 
months.............................60

With incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 
months......................................
............................................
.40

With incapacitating episodes having a total 
duration of at least two weeks but less than 
four weeks during the past 12 
months......................................
............................................
.20

With incapacitating episodes having a total 
duration of at least one week but less than 
two weeks during the past 12 
months......................................
............................................
.10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008).

I.  Prior to January 26, 2006

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran's chronic lumbosacral strain was appropriately 
evaluated as 10 percent disabling prior to January 26, 2006.  
Prior to that date, there is no evidence that the veteran's 
lumbar spine disability resulted in limitation of forward 
flexion of the thoracolumbar spine to 60 degrees or a 
combined range of motion of the thoracolumbar spine limited 
to 120 degrees.  There is also no evidence of muscle spasm or 
severe guarding that resulted in an abnormal gait or abnormal 
curvature of the spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In this regard, at his 
September 2004 VA examination, the veteran was able to 
forward flex to 88 degrees, extend to 30 degrees, laterally 
bend to 40 degrees in both directions and rotate to 30 
degrees in both directions.  The examiner noted that the 
veteran had some pain across the lower back with forward 
flexion and some pain in the right lower back with lateral 
bending, but had no pain on the left and no pain with 
rotation.  Repetition of range of motion testing resulted in 
an additional 10 degree loss of flexion, mainly because of 
pain.  The examiner also noted that the veteran had no spasms 
or tenderness, that he did not use any assistive devices, and 
he had a normal gait.  In other words, for the period prior 
to January 26, 2006, a higher evaluation is not warranted 
under Diagnostic Code 5237.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that at his September 2004 VA examination, 
the veteran complained of pain and the examiner noted an 
additional 10 degree loss of flexion due to pain.  However, 
the veteran denied any fatigue, impaired endurance or 
weakened movement.  Moreover, although the examiner noted 
that upon additional range of motion testing, the veteran's 
range of motion decreased by an additional 10 degrees of 
flexion, this did not limit the veteran's forward flexion to 
less than 60 degrees, as is contemplated by a 20 percent 
rating.  Considering the veteran's complaints and the 
aforementioned additional loss of motion, the Board finds 
that application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does 
not provide a basis for a rating higher than 10 percent.

In addition, consideration has been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Code 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The September 2004 VA examination indicated 
that straight leg raises were sitting and supine were 
negative bilaterally, both knee jerks and ankle jerks were 0-
1+ equally, sensory examination was intact and no focal 
weakness was noted.  A disability evaluation under the 
criteria for intervertebral disc syndrome would therefore be 
inappropriate.

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences any recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least two weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  In fact, the 
September 2004 VA examiner stated that in the past 12 months, 
the veteran did not have any incapacitating episodes of back 
pain that required him to stay in bed supervised by a 
physician.

In conclusion, the Board finds that veteran's level of 
disability more closely approximated the criteria for a 10 
percent rating and a higher rating was not warranted prior to 
January 26, 2006.  Therefore, the veteran's claim for an 
initial disability rating in excess of 10 percent for his 
chronic lumbosacral strain prior to January 26, 2006, must be 
denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2008).

II.  On and After January 26, 2006

In considering all of the evidence under the law and 
regulations as set forth above, the Board finds that the 
veteran's chronic lumbosacral strain is appropriately 
evaluated as 20 percent disabling on and after January 26, 
2006.  There is no evidence that the veteran's lumbar spine 
disability has resulted in limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
at his April 2006 VA examination, the veteran demonstrated 
forward flexion to 60 degrees, lateral bending to 25 degrees, 
bilaterally, and rotation to 20 degrees, bilaterally.  The 
examiner stated that he would assign an additional 5 degree 
range of motion loss in lumbar extension based on Deluca.  
Bilateral paralumbar spasm and tenderness were noted, as was 
a mild loss of lumbar lordosis; however, favorable ankylosis 
was not.  The examiner also noted that the veteran did not 
use any assistive devices and that his condition did not 
affect the veteran's usual occupation as a student.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complaints of low back 
pain.  However, the examiner stated that these factors 
resulted in only a 5 degree range of motion loss, which does 
not amount to flexion limited to 30 degrees as is 
contemplated by a 40 percent rating.  Furthermore, the 
examiner stated that the veteran had not had any medical 
treatment for his back, such as diagnostic tests, physical 
therapy or medications.  However, the Board acknowledges 
subsequent VAMC treatment records dated in October and 
November 2006 noting that the veteran attended physical 
therapy for his back and used a TENS unit for pain.  
Nonetheless, considering the veteran's complaints and 
subsequent treatment, the Board finds that application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis for a 
rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Code 5243, 
intervertebral disc syndrome.  The April 2006 VA examiner did 
not diagnose the veteran with intervertebral syndrome, nor do 
his subsequent VAMC treatment records reflect such a 
diagnosis.  The examiner noted that lower extremity motor, 
sensory and reflex examinations were within normal limits.  
The veteran had normal reflexes at the knees and ankles, +2 
symmetrically.  He also had normal motor function of all 
groups of both lower extremities.  He had normal sensation to 
light touch in an L2 to S1 distribution bilaterally.  He had 
a negative seated and supine straight leg sign bilaterally.  
Furthermore, despite his September 2005 statement where the 
veteran reported sharp pain radiating throughout his legs 
daily, at the time of the April 2006 VA examination, the 
veteran reported that his pain did not radiate to either 
lower extremity and no sciatica was reported.  A disability 
evaluation under the criteria for intervertebral disc 
syndrome would therefore be inappropriate.

Even if a diagnosis of intervertebral disc syndrome was 
rendered, there is no evidence that the veteran experiences 
severe recurring attacks of intervertebral disc syndrome with 
intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  In fact, when 
he was examined in April 2006, the veteran reported that he 
had no periods of incapacitating episodes in the past 12 
months.

The Board does note the veteran's accredited representative's 
argument in his February 2008 statement that the April 2006 
VA examiner diagnosed the veteran with bilateral saroiliitis, 
and that this condition should warrant a separate evaluation 
because it was a progression of the veteran's service-
connected chronic lumbosacral strain.  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2008).  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  In this case, it 
does not appear that the veteran's bilateral saroiliitis 
results in different symptomatology than does his service-
connected chronic lumbosacral strain.  Therefore, the Board 
finds that a separate evaluation under this diagnosis is not 
warranted.

Therefore, the Board finds that veteran's level of disability 
more closely approximated the criteria for a 20 percent 
rating and a higher rating was not warranted on or after 
January 26, 2006.  Therefore, the veteran's claim for a 
disability rating in excess of 20 percent for his chronic 
lumbosacral strain on and after January 26 2006, must be 
denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2008).

III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected chronic 
lumbosacral strain has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  Although the 
veteran stated that he had missed work due to his back pain, 
he was asked to submit documentation to support this 
contention and he did not do so.  Thus, in the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability evaluation for service-
connected chronic lumbosacral strain, rated as 10 percent 
disabling prior to January 26, 2006, is denied.

Entitlement to an increased disability evaluation for 
service-connected chronic lumbosacral strain, rated as 20 
percent disabling on and after January 26, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


